Citation Nr: 0121333	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-04 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent for a skin disability and for earlier effective dates 
for assignment of a 50 percent rating (prior to November 1, 
1996) and for assignment of an 80 percent rating (prior to 
July 11, 1997), respectively.

2.  Entitlement to an effective date, prior to July 11, 1997, 
for a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION


The veteran served on active duty from March 1960 to May 
1966, with 2 years, 4 months, and 21 days of additional 
active service. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 1997 and July 1998 and 1999 
rating decisions of the Department of Veterans' Affairs (VA) 
Regional Office in St. Paul, Minnesota (RO).  In April 1999, 
the veteran testified at a personal hearing at the RO.

The May 1997 rating decision addressed an increased rating 
for the veteran's service-connected skin disability.  The 
veteran was notified of this decision in May 1997.  The Board 
construes the veteran's submission received by the RO on July 
14, 1997 as a notice of disagreement (NOD) to both the 
assignment of a 50 percent rating and the effective date of 
the rating assigned.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issues on 
appeal are characterized as listed above. 

In a July 2000 decision, the Board remanded the case for 
further development on the question of timeliness of the 
appeal for an earlier effective date for an increased rating 
for a service-connected skin disability and to obtain 
additional treatment records.  

A review of the claims file reveals that in an April 2001 
communication, the veteran appears to have raised the issue 
of clear and unmistakable error (CUE) with the RO's July 1992 
rating decision, in which an increased rating in excess of 10 
percent for his service-connected skin disorder was denied.  
Since this matter has not been addressed by the RO, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's skin disorder is exceptionally repugnant 
and is manifested by marked discoloration, extensive and 
severe disfiguring scarring over the face, trunk, inguinal 
folds, buttocks and lower legs with intermittent infection, 
extensive epidermoid cysts and closed comedones on the face, 
chronic pain and depression.

2.  The veteran filed a formal claim for a rating in excess 
of 10 percent for his service-connected skin disorder on 
November 12, 1996; he perfected an appeal with regard to the 
increased disability rating and the effective date of 
November 1, 1996 assigned by the RO in a May 1997 decision, 
which assigned a 50 percent disability rating.

3.  In July 1998 and 1999 rating decisions, the RO assigned 
an 80 percent disability rating for his service-connected 
skin disorder, effective from January 8, 1998 and from July 
11, 1997, respectively. 

4.  VA medical evidence obtained shortly after the veteran 
reopened his claim for an increased rating show that it was 
factually ascertainable as of September 3, 1996, but not in 
the preceding 12 months, that the veteran met the criteria 
for an 80 percent rating for his skin disorder; this record 
constitutes an informal claim for an increased rating.

5.  The medical evidence of record shows that the veteran was 
unemployable due to the severity of his service-connected 
disabilities from September 3, 1996.



CONCLUSIONS OF LAW

1.  The criteria for an 80 percent rating for a chronic skin 
disability with facial scarring, chronic pain and depression 
as of September 3, 1996 have been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.118, Diagnostic Codes 7899-7800, 7806 (2000).

2.  An earlier effective date of September 3, 1996, for the 
assignment of an 80 percent rating for a chronic skin 
disability with facial scarring, chronic pain and depression, 
is warranted.  38 U.S.C.A. §§ 5110, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.400, 4.3, 4.7, 4.118, Diagnostic Codes 
7899-7800, 7806 (2000).

3.  The veteran was precluded from engaging in substantially 
gainful employment as a result of his service-connected 
disabilities from September 3, 1996.  38 U.S.C.A. §§ 1155, 
5107, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.2, 4.3, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A December 1968 VA examination report shows, that on 
examination, the veteran had a 5-inch by 4-inch area of 
multiple contracted scars on the left buttocks with three 
sinus openings with minimal amount of drainage.  In the 
superior aspect was an erythematous, hard, somewhat tender 
area.  The chest, back and buttocks showed numerous 
comedones, pustules and cysts.  The diagnoses included 
several draining sinuses of the left buttocks and multiple 
scarred areas and cystic acne of the back, chest and right 
buttocks.  It was recommended that a surgical evaluation be 
accomplished to rule out hidradenitis suppurativa.

In a June 1969 rating decision, the RO, in pertinent part, 
granted service connection for cystic acne of the back, chest 
and right buttock region and assigned a 10 percent rating, 
effective from July 22, 1968.  

The veteran was hospitalized from August to September 1971 
for incision, drainage and unroofing of a left gluteal 
abscess.  An examination of the back and extremities during 
his stay showed acne vulgaris.  The final diagnosis was left 
gluteal abscess.

August 1973 private hospital reports show excision of 
infected hypertrophic scars of the neck and drainage and 
unroofing of abscesses of the buttocks with diagnoses of 
bilateral buttock abscess and abscesses of the neck. 

In April 1992, the veteran filed a claim for an increased 
rating for his service-connected skin disorder, asking that 
reports from the VA Medical Center (VAMC) be obtained for 
rating purposes.  VA outpatient records show that the veteran 
was scheduled for a dermatology clinic visit in July 1990, 
but did not report.  He was next seen in January 1991, when 
large pores on his faces were found, one or two of which were 
inflamed.  A notation of "papules/pustules o/w OK" was made.  
The assessment was acne rosacea, Metrogel was prescribed and 
the veteran's medication for tetracycline (TCN) was refilled.  
The veteran was to return in a year; however, a January 7, 
1992 clinical note indicated that the veteran failed to 
appear.  No future visit was scheduled.

In a July 1992 rating decision, the RO determined that the 
evidence received since its June 1969 rating decision did not 
warrant a change in the rating and noted that the veteran had 
been seen in January 1991 for acne rosacea of the face and 
that he failed to report for a follow-up examination in 
January 1992.  The veteran was informed of the RO's decision 
in a letter dated August 3, 1992.

VA outpatient and inpatient records from January 1992 to 
August 1993 show a history of acne vulgaris.  An inpatient 
examination in April 1993 revealed chronic scarring of the 
skin with no pustules and a bruise on the abdomen but the 
veteran was primarily treated for pancreatitis.  
On November 12, 1996, the veteran filed a claim for an 
increased rating for his skin disability, indicating that he 
was experiencing pain and suffering as a result of his 
chloracne.  He added that he had been seen at the Minneapolis 
VAMC for his skin disorder and at a private facility with 
several other conditions that he felt might have been due to 
his chloracne.

Outpatient and inpatient reports from Abbott Northwest 
Hospital from March 1993 to November 1996 show treatment for 
alcoholic hepatitis, arthritis, pancreatitis, gastritis, 
severe duodenitis, and skin disorders.  A June 1993 hospital 
discharge summary reveals cystic acne scarring, rhinophyma 
and telangiectasias while on chronic TCN.  May 1994 inpatient 
and outpatient records reveal rhinophyma of the nose, 
erythema and scarring from cystic acne on the face and chest, 
scarred and pitted left buttock, and a notation of "butt 
sores-doesn't want surgery."  In October 1995, the veteran 
was seen for low back pain, acne scarring on face and back 
were noted and diagnosed as cystic acne.  An April 1996 
record reveals complaints of a painful upper lip without any 
visible lesions or swelling and a notation of watch could be 
acne.  A June 1996 record shows that the veteran's cystic 
acne seemed to be under fairly good control.  A July 22, 1996 
record reveals five or six areas of 0.5-centimeter cystic 
acne on right cheek, left chin and mandible and large raised, 
painful lesions on face and pelvis for several days after an 
increase in his TCN. 

VA treatment records from March 1995 to November 1996 show 
treatment for the veteran's skin disorders and one 
psychiatric visit.  A May 1995 record indicates mild erythema 
of the arms and rosacea and hidradenitis suppurativa under 
good control, still sun sensitive.  In March 1996, the 
veteran's face had isolated pustules and his hidradenitis 
suppurativa was described as in good control.  On September 
3, 1996, the veteran reported that his hidradenitis 
suppurativa was not a problem and his rosacea was stable.  
His face showed no papules but there was erythema centrally.  
On October 8, 1996, the veteran reported that his rosacea was 
stable but that his hidradenitis suppurativa was flaring up.  
On examination, the veteran's scar tissue on his buttocks had 
a few red-purple nodules, sinus tracks and scant thin yellow 
drainage with a few red-purple nodules in the groin.  He had 
subaceous hyperplasia and rhinophyma on the mid-face.  The 
assessment was hidradenitis suppurativa flare-up and 
onychomycosis with rosacea stable.  The veteran was to 
discontinue TCN, was given Keflex, and was to return in one 
month.  In November 1996, the veteran reported his 
hidradenitis suppurativa had not been responsive to the 
Keflex.  On examination, the veteran's scar tissue on his 
buttocks had a few red-purple nodules and sinus tracks but no 
drainage and he also had a few red-purple nodules in the 
groin.  He also had subaceous hyperplasia and rhinophyma on 
the mid-face.  The assessment was hidradenitis suppurativa 
not responsive to Keflex, discontinue Keflex and add Minocin; 
onychomycosis consider treatment; and rosacea/acne stable.

At an April 18, 1997 VA dermatologic examination, the veteran 
reported that he was embarrassed to be seen in public because 
of the severity of his skin disorder and claimed that he 
would not remove his shirt or go to the beach because of his 
skin disorder.  He stated that his skin disorder involved the 
face, the trunk, the axillae, and the groin and noted 
significant problems with pain and discomfort related to 
flare-ups.  The veteran referred to problems with large cysts 
and inflamed nodules involving the axillae, the groin, the 
buttocks, the face, the chest, the shoulders, and the back 
lasting for years.  He stated that he had had five surgical 
procedures for the condition involving the buttock and that 
he had also been hospitalized several times for IV and/or 
antibiotics.  He stated that he continued to have multiple 
small cysts over the face and currently had a large one on 
the right mid-back region and indicated that overall the 
condition had improved since he had been placed on 
Minocycline.  On examination, there was extensive scarring 
over the forehead, the cheeks, and the chin, with irregular 
depressions over those areas.  The veteran also had 
extensive, irregular, hypopigmented depressions extensively 
over the anterior chest, the posterior shoulders, and the 
upper back and central mid-back.  There were also prominent 
irregular depressions and scarring over the posterior 
buttocks, more prominently on the left medial buttock than on 
the right and posterior perineal area and bilateral inguinal 
folds.  The right mid-back showed a 2-centimeter flesh-
colored subcutaneous nodule with the central core consistent 
with an epidermoid cyst.  There were about four 2-centimeter 
inflamed tender nodules involving the anterior groin and 
inguinal folds.  The left posterior gluteal crease had 
diffuse induration and tenderness involving the left 
posterior gluteal crease and perineal area with occasional 
sinus tracks showing small amounts of clear to slightly 
yellow tinged drainage.  There was a single 1.5-centimeter 
inflamed nodule over the left mid-back region.  The axillae 
showed no active inflammatory nodules.  The veteran had 
multiple double and triple comedones scattered over affected 
areas of the mid- and upper back consistent with acne 
conglobata.  The impression included extensive scarring over 
the face, mid to upper trunk, bilateral inguinal folds, 
buttocks, and less prominently over the axillae, secondary to 
hidradenitis suppurativa and acne conglobata; acne conglobata 
involving the trunk and face; hidradenitis suppurativa 
involving the groin and axillae, currently flaring up 
somewhat in the groin area and buttocks; and an epidermoid 
cyst of the right mid-back region.

At a May 1997 VA psychiatric examination, the veteran 
reported that he had severe difficulties with his health 
because of chloracne, which caused severe facial deformity 
and multiple painful cysts on his buttocks and back.  He 
stated that when his acne flared up, he did not want to leave 
the house and did not want to see people due to 
embarrassment.  The veteran reported that he saw a 
psychiatrist "a few times" three to four years previously 
when he was drinking heavily.  He had not had any contact 
since that time and he reported he had had no psychiatric 
admissions.  On examination, the examiner noted the veteran 
had obvious acne and a very ruddy complexion.  His mood was 
described as "okay if I didn't have all this pain."  Findings 
were essentially unremarkable.  The Axis I diagnoses were 
pain disorder associated with psychological symptoms and 
alcohol dependency, in partial remission.  The examiner added 
that the veteran had some mild depressive symptoms primarily 
in the form of anhedonia, which appeared to be secondary to 
chronic pain and disfigurement from chloracne.

In a May 1997 rating decision, the RO recharacterized the 
veteran's disability as cystic acne of the back, chest and 
right buttock with facial scarring, chronic pain and 
depression and assigned a 50 percent disability rating 
effective from November 1996.  It appears that the RO 
inadvertently made the effective November 1 instead of 
November 12, 1996, the date of the veteran's formal claim for 
an increased rating.  In July 1997, the veteran filed an NOD 
asking for an earlier effective date back to the time of his 
original request in 1968 for the 50 percent rating, 
indicating that his condition was no worse or better than at 
the time of his initial filing and stating that he was in 
daily pain and could not get a job due to his physical 
condition.  The Board construes this latter statement as an 
informal claim for a TDIU and as a NOD to the assigned 50 
percent rating.

In January 1998, the veteran filed a formal claim for TDIU.  
The veteran stated that he had last worked on a full-time 
basis in 1985 and that he left his last job because of his 
disability.  He had tried to obtain employment doing 
hazardous materials work in 1996 and at a service station in 
1997.  The veteran had completed ten years of high school and 
had no other education.  Later, he perfected his appeal as to 
an increased rating and an earlier effective date for an 
increased rating in a March 1998 submission.

At a March 1998 VA dermatologic examination conducted by the 
April 1997 VA examiner, the veteran reported that his 
condition had worsened.  On examination, the veteran had 
extensive scarring over the forehead, cheeks and chin with 
irregular depressions noted over those areas.  He also had 
extensive, irregular hypopigmented depressions over the 
anterior chest, the posterior shoulders, the upper back, and 
the central mid-back with prominent depressions and scarring 
of the posterior buttocks most extensively and severely 
involving the left medial buttock than the right buttock.  
Extensive depressions and scarring were also noted over the 
inguinal folds with occasional scars over the lower 
extremities.  The impressions were: extensive and severe 
hidradenitis suppurativa and acne conglobata with extensive 
scarring over the face, trunk, bilateral inguinal folds, 
buttocks, and lower legs with less prominent involvement of 
the axillae; epidermoid cysts and closed comedones 
extensively, involving the face; epidermoid cysts involving 
the posterior scrotum; and extensive dystrophic scarring with 
intermittent infection involving the left buttocks.

The veteran was also accorded a psychiatric examination in 
March 1998.  Unlike the prior VA psychiatric examination, the 
claims file was available for review.  On examination, the 
veteran had severe disfigurement of his face and was in 
obvious pain and had great difficulty sitting.  The Axis I 
diagnosis remained that of a pain disorder with mild 
depressive symptoms, primarily of anhedonia, with the 
depression felt to be secondary to his pain and 
disfigurement, and alcohol dependence, currently said to be 
in remission.

In a July 1998 rating decision, the RO assigned an 80 percent 
disability rating for the veteran's skin disorder, effective 
from January 8, 1998, and left the 10 percent and 
noncompensable ratings in effect for residuals of the punji-
stick wound to the left hip and buttock and for residuals of 
a fracture of the left index finger and scars and lacerations 
of the backs of both hands, respectively.  Thus, the 
veteran's combined disability evaluation was 80 percent, 
effective from January 8, 1998.  The RO also determined that 
the veteran was entitled to TDIU due to his service-connected 
disabilities from the same date.

In April 1999, the veteran testified at a personal hearing at 
the RO.  He and his representative argued that the veteran 
should have had an 80 percent disability rating for his skin 
disorder since April 1992 because his condition at that time 
was as severe or even more severe than at present.  The 
veteran testified that he had been receiving Social Security 
benefits based primarily on the severity of his skin 
condition, believing it was around 1989 when he began 
receiving benefits.

A July 1999 hearing officer decision amended the previous 
rating decision to reflect an earlier effective date of July 
11, 1997 for both the 80 percent disability rating and 
entitlement to TDIU.

An August 2000 communication from the VAMC in Wilmington, 
Delaware indicates that there were no records pertaining to 
the veteran in its computer system.

Outpatient treatment reports from the VAMC in Minneapolis 
between 1983 and August 2000 are associated with the claims 
file.


Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The veteran contends that he is entitled to a rating in 
excess of 50 percent before November 1996 and to earlier 
effective dates for his 50 and 80 disability ratings assigned 
for his service-connected skin disorder and for TDIU.  

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
connection, it is apparent that the RO notified the claimant 
and his representative of the evidence needed to substantiate 
his claims for earlier effective dates in a July 25, 1997 
letter to the veteran and in the January 2001 statement of 
the case.  Moreover, pursuant to the Board's July 2000 
remand, the RO requested additional VA treatment records and, 
in a January 31, 2001 letter, notified the veteran that it 
had obtained records from the Minneapolis VAMC for the period 
from March 1983 to November 1999 and that it had received 
notice from the Wilmington VAMC that they had no records for 
him.  There is no indication of additional evidence that 
might help substantiate the veteran's claims.  

At the April 1999 RO hearing, the veteran indicated that he 
received disability benefits from the Social Security 
Administration.  Although records pertaining to that decision 
are not in the claims file, another remand to obtain such 
records would serve no purpose because of the laws and 
regulations pertaining to earlier effective dates.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence, in the case of overwhelming 
evidence in support of the results of a particular case; such 
adherence results in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the veteran 
in this case and further development of the claims and 
expenditure of VA resources are not warranted.  Consequently, 
the Board addresses this case on the merits.  See Madden v. 
Gober, 125, F.3d, 1477, 1481 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1361 (1998) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  The effective 
date of an increased evaluation for a service-connected 
disability is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, the date of the receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper v. Brown, 
10 Vet. App. 125, 126-27 (1997) (holding that 38 C.F.R. § 
3.400(o)(2) is not for application where the filing of the 
claim for increase precedes the increase in disability).  The 
United States Court of Appeals for Veterans Claims (Court), 
has held in Servello v. Derwinski, 3 Vet. App. 196 (1992), 
that the Board must look at all communications that can be 
interpreted as a claim for an increased rating, as well as 
all the evidence of record, and determine the earliest date 
as of which, within one year prior to the claim, the increase 
in disability was ascertainable.
A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2000).  Any communication, indicating intent to apply 
for benefits, will be accepted as an informal claim as long 
as it identifies the benefit sought.  38 C.F.R. § 3.155(a) 
(2000).  Unlike original claims for compensation, informal 
claims for increase are accepted as "claims," without any 
further action required by the claimant to perfect that 
claim.  See Norris v. West, 12 Vet. App. 413, 421 (1999) 
(comparing the requirements of informal claims under 38 
C.F.R. § 3.155(a) and 38 C.F.R. § 3.155(c)).

Furthermore, in general, a report of examination or 
hospitalization, which meets certain requirements, will be 
accepted as an informal claim for benefits if the report 
relates to a disability, which may establish entitlement.  38 
C.F.R. § 3.157(a) (2000); see 38 C.F.R. § 3.155(c).  Once a 
formal claim for compensation has been allowed or a formal 
claim for compensation disallowed, receipt of VA or private 
medical records or private medical records may be accepted as 
an informal claim under limited circumstances.  38 C.F.R. § 
3.157(b).  Those circumstances provide, in pertinent part, 
that the date of VA medical treatment will be accepted as the 
date of receipt of a claim only when such medical reports 
related to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, hospitalization, or 
treatment.  38 C.F.R. 
§ 3.157(b)(1).  The regulations also provide that examination 
reports or clinical records received from recognized private 
institutions/hospitals, when submitted by or on behalf of the 
veteran and entitlement is shown, the date of receipt of such 
records will be accepted as the date of receipt of the claim.  
38 C.F.R. § 3.157(b)(3).
In light of the aforementioned law and regulations, the 
essential questions before the Board in this case are (1) 
when was the date the claim for an increased evaluation was 
filed; and (2) when was it factually ascertainable that an 80 
percent evaluation was warranted.  

The Board notes that there was a final RO decision denying a 
disability rating in excess of 10 percent for a skin disorder 
in July 1992.  The veteran was notified of that determination 
by communication dated August 3, 1992.  The veteran did not 
file an NOD to that decision.  That final rating decision 
precludes assignment of an effective date for an 80 percent 
rating for his skin disorder prior to July 1992.  See Lalonde 
v. West, 12 Vet. App. 377 (1999) (holding that a claim made 
prior to a final denial cannot serve as a basis for an 
earlier effective date); Perry v. West, 12 Vet. App. 365 
(1999).  The Board also observes that the veteran has not in 
this case expressed intent to claim, or identify any basis 
for a claim of clear and unmistakable error (CUE) in the 1992 
RO decision.

With regard to the first question, it is clear that 
subsequent to the 1992 final decision of record, the veteran 
first expressed intent to seek an increase for his skin 
disorder in a VA Form 21-4138, Statement in Support of Claim, 
received on November 12, 1996.  No other correspondence or 
evidence indicating an intent to claim entitlement to a 
higher schedular rating than 10 percent for the skin disorder 
was submitted by the veteran in the interim between the 
rating decision in 1992 and November 12, 1996.

But a review of the evidence reveals an increase in 
symptomatology attributable to the veteran's service-
connected skin disability was factually ascertainable on 
September 3, 1996, within the year prior to November 12, 
1996.  With regard to the first question, it is clear that 
the receipt date of an informal claim is September 3, 1996, 
when the veteran was seen for his hidradenitis suppurativa 
and rosacea and there was evidence of erythema centrally.  
This was followed by treatment in October 1996 for a flare-up 
of the veteran's hidradenitis suppurativa.  The Board 
observes that private records also show a flare-up of the 
veteran's skin disorder on July 22, 1996.  However, since the 
private treatment records were not received until December 
16, 1996; the VA October 8, 1996 outpatient treatment becomes 
by default the date of claim.  

The veteran's skin disability is rated 80 percent disabling 
by analogy to 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 
7806.  38 C.F.R. § 4.20.  Under Diagnostic Code 7800, a 
noncompensable rating is assigned for slight disfiguring 
scars of the head, face or neck; a 10 percent rating is 
assigned for moderate disfiguring scars of the face, head or 
neck; a 30 percent rating is assigned for severe disfiguring 
scars, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles; and a 50 percent 
rating is assigned for complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  A note following the code provides 
that when in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating may be increased to 80 percent, the 30 percent 
rating to 50 percent, and the 10 percent rating to 30 
percent; the most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).

Under Diagnostic Code 7806 (relating to eczema), a 
noncompensable rating is assigned for eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area; a 10 percent rating is assigned for 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area; and a 30 percent rating 
is assigned for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
disability evaluation is warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2000).

The RO has assigned a date of July 11, 1997 as the effective 
date for the assignment of an 80 percent disability rating 
for the veteran's skin disorder, indicating that it was the 
date the veteran reopened his claim for an increased rating.  
However, the Board observes that the veteran's July 1997 
submission was an NOD to the May 1997 rating decision and not 
a reopened claim.  The Board believes, particularly with 
resolution of the benefit of the doubt in the veteran's 
favor, that the 80 percent rating may be assigned effective 
from September 3, 1996.  The records dated during the course 
of the year before September 3, 1996 do not indicate the 
presence of a skin condition so severe as to warrant an 
increased rating.  In this regard, the Board observes that 
although the veteran was treated for a flare-up in July 1996, 
an immediately preceding June 1996 record shows that the 
veteran's cystic acne seemed to be under fairly good control.  
Moreover, VA records show that in March 1996, the veteran's 
face had isolated pustules and his hidradenitis suppurativa 
was described as in good control.  It was not until September 
1996, that the veteran was seen for his hidradenitis 
suppurativa and rosacea and there was evidence of erythema 
centrally.  This was followed by treatment in October 1996 
for a flare-up of the veteran's hidradenitis suppurativa.  
The veteran claims that he also has psychiatric 
symptomatology associated with his skin disorder, which was 
considered by the RO in increasing the rating to 80 percent 
for the skin disorder.  However, as noted above, where the 
increase occurred more than one year before receipt of claim, 
the effective date for the increase remains the date of the 
claim.

Thus, the Board concludes that the competent medical records 
fail to show that the veteran's skin disorder was so 
disabling that the veteran was demonstrably unable to 
maintain employment based on his skin disorder in the year 
prior to September 3, 1996.  See Harper v. Brown, 10 Vet. 
App. 125 (1997).

In sum, a review of the entire evidentiary record reveals no 
records in the interim between the last final decision of 
record pertinent to the skin disorder in 1992 that may be 
accepted as an informal claim for increase before September 
3, 1996, and reveals no evidence that an increase was first 
factually ascertainable within the year prior to receipt of 
the September 3, 1996 informal claim for increase.  
Accordingly, an earlier effective date of September 3, 1996, 
but not earlier, for the assignment of an 80 percent 
disability rating for the veteran's skin disorder and a total 
rating based on individual unemployability, is warranted.  
38 U.S.C.A. § 5110; 38 U.S.C.A. § 3.400(o)(2).


ORDER

Entitlement to an 80 percent rating for a chronic skin 
disability with facial scarring, chronic pain and depression 
as of September 3, 1996 is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

An earlier effective date of September 3, 1996, but not 
earlier, for an 80 percent rating for a chronic skin 
disability with facial scarring, chronic pain and depression 
is granted.

An earlier effective date of September 3, 1996, but not 
earlier, for a 80 percent rating for a total rating based on 
individual unemployability due to service-connected 
disabilities is granted.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

